Citation Nr: 1440332	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  08-39 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability of the fourth finger of the left hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to December 2000 and from September 2002 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a currently-diagnosed disability of the fourth finger of the left hand. 


CONCLUSION OF LAW

A disability of the fourth finger of the left hand was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in July 2007 and September 2007, prior to the denial of his claim in November 2007, in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and private medical records.  No additional, outstanding evidence has been identified by the Veteran as relevant to his appeal.

The RO arranged for the Veteran to undergo a VA examination in October 2012.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to service connection for a disability of the fourth finger on the left hand.  This examination report reflects review of the claims folder.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also determined that no disability could be diagnosed and explained the basis for this conclusion.  For these reasons, the Board concludes that the October 2012 VA examination report in this case provides an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for a disability of the fourth finger on the left hand.  He essentially contends that this disability is related to an in-service injury.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Turning to the evidence of record, the Veteran's service treatment records reflect that he injured the fourth finger of his left hand during service in November 2000.  The Board finds, however, that service connection cannot be granted in this case because there is no currently-diagnosed disability of the fourth finger of the left hand.  

Review of the Veteran's VA and private treatment records reveals only one record of potential relevance.  This record, a March 2011 VA medical record, notes mild edema of the left hand but contains no diagnosis.  

The Veteran underwent a VA examination in October 2012.  The resulting examination report reflects review of the record and interview and examination of the Veteran.  The only diagnosis that is noted is a November 2000 diagnosis of sprain, left upper extremity, fourth digit (ring finger).  The Veteran reported that, since the November 2000 injury, he has had persistent pain and reduced range of motion and some weakness in that finger.  He also reported that flare-ups occur when he uses his left hand a lot or when he needs to grip or put pressure on the hand.  On examination, limitation of motion or evidence of painful motion was noted in the left ring finger.  A gap of less than one inch thick was noted between the left ring finger and the proximal transverse crease of the palm on flexion, and painful motion began at a gap of one inch or more.  The Veteran was able to perform range of motion testing with no additional limitation of motion.  Functional impairment in the form of weakened movement and pain on movement was noted in the left ring finger.  The Veteran had tenderness or pain to palpation for the joints of the soft tissue on the left hand.  Left hand grip was 4/5.  It was noted that the Veteran wears a brace on his left hand when he knows he will be using his hands a lot.  Imaging studies were noted to have been performed, and there were no abnormal findings such as arthritis.  

Following the above, no current left hand diagnosis was added to the record.  The examiner noted that the Veteran's mildly reduced hand grip strength appeared to be effort-related.  He noted that, when testing the left index and long fingers individually, grip strength was normal, while grip strength testing for the ring finger individually was 4/5.  When testing the entire left hand grip strength, all fingers, including the index and long fingers, were 4/5.  The examiner noted that this is an inconsistent finding that suggests any reduction in strength was related to the Veteran's effort.  

The examiner opined that the Veteran's claimed left fourth finger condition was less likely than not incurred in or caused by service.  The Veteran's only documented visits for his left fourth finger complaints occurred on the day of the injury itself, with no subsequent medical treatment.  (The Veteran was not found to have a current left fourth finger sprain.)  The examiner also noted that examination findings show no consistent and plausible objective evidence of limitation and that x-rays of left hand that were performed during the examination showed no osseous abnormalities or deformities, and no other abnormalities.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In the case at hand, the Board finds the October 2012 opinion to be highly probative.  The examiner is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file, and he supported his opinion through citation to the Veteran's pertinent medical history, explaining his basis for finding that the functional limitations observed on examination were a function of a lack of effort on the Veteran's part rather than due to a current disability.  For these reasons, the Board finds the October 2012 VA examiner's opinion to be highly probative to the question at hand.

The only contrary opinion comes from the Veteran himself, who believes that he has a current disability of the fourth finger on his left hand.  The Board acknowledges the Veteran's lay descriptions of current symptomatology, including pain, weakness, and functional impairment as contained in his April 2007 claim form, a September 2007 personal statement, the December 2007 notice of disagreement, and the December 2008 substantive appeal.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, while the Veteran is competent to describe finger pain and functional impairment, he does not possess the necessary medical expertise to diagnose an underlying pathology.  In any event, the Veteran's lay reports of current symptomatology do not actually constitute a diagnosis of an underlying pathology.  

Without a current disability, service connection for impairment of the fourth finger of the left hand may not be granted.  See Brammer, supra.  Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).

In short, the Board finds that the preponderance of the evidence is against granting service connection for a disability of the fourth finger of the left hand.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for a disability of the fourth finger of the left hand is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


